Citation Nr: 1743514	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder impingement syndrome.

2.  Entitlement to an earlier effective date prior to March 5, 2009 for service-connected left shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's left shoulder manifests a limited range of motion, along with additional functional loss due to pain, weakness, fatigability, and incoordination of his left shoulder, which results in a substantial limitation of use of the joint and left arm approximating limitation to 25 degrees from the side.

2.  The Veteran did not appeal the August 1987 rating decision denying his claim for service connection for a left shoulder disability or the May 1998 Board decision denying his claim to reopen the claim based upon new and material evidence.

3.  The Veteran filed another claim to reopen his previously denied claim for service connection of a left shoulder disability based on new and material evidence on March 5, 2009, which was ultimately granted.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for left shoulder impingement syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for an effective date earlier than March 5, 2009 for service-connected left shoulder impingement syndrome have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Left Shoulder Impingement Syndrome

The Veteran contends that he is entitled to an increased disability rating for his left shoulder impingement syndrome, as his symptoms have worsened.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently rated as 20 percent disabled under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right hand dominant, and an increased 30 percent evaluation under Diagnostic Code 5201 for the left (minor) shoulder requires limitation of motion of the arm to 25 degrees from the side, i.e. flexion limited to 25 degrees or abduction limited to 25 degrees.  38 C.F.R. § 4.71a, Plate I.

A December 2016 VA examination indicated that the Veteran had a limited range of motion of his left shoulder and functional loss due to pain, particularly relating to flexion and abduction.  The Veteran's range of motion for his left arm consisted of 0 to 60 degrees for flexion and 0 to 60 degrees for abduction.  The examiner also indicated the Veteran exhibited a lack of endurance with his left shoulder and that the examination was medically consistent with functional loss with repetitive use over time.  The Veteran also exhibited guarding of all arm movements for his left arm.  The examiner noted that there was evidence of pain on passive range of motion testing and when used in non-weight bearing, and listed examples of functional impact such as "limits lifting" and "limits reaching."  

Prior to the December 2016 VA examination, the record indicates that, during the period on appeal, the Veteran manifested a range of motion of his left arm of no less than 0 to 90 degrees for flexion and 0 to 90 degrees for extension.  However, the record also indicates that during this time the Veteran experienced additional functional loss due to pain and reduced strength of his left arm.  Although the medical evidence of record indicates that the Veteran manifested a range of motion at least at shoulder level during this timeframe, additional evidence indicates that the Veteran's left shoulder disability further affects his ability to perform the normal working movements of his shoulder with normal excursion, strength, speed, coordination and endurance.

As indicated above, the Veteran has consistently exhibit functional loss due to pain in his left shoulder at VA examinations and other VA treatment.  Additionally, the record indicates that he has undergone multiple cortisone injections and also participated in physical therapy to treat his left shoulder, but has not been able to permanently improve its condition.  At his July 2017 Board hearing, the Veteran testified that he experienced pain immediately when he began moving his arm away from his body, and that the pain increased the further he moved it.  He further indicated that he could likely life a maximum of five pounds with his left arm, and that he avoided using his left shoulder due to pain and fear of dislocation.  The Veteran's credible testimony indicates that his additional functional loss due to pain and other factors limits the range of motion of his left shoulder to 25 degrees.  Therefore, the Board finds that the preponderance of the evidence supports a finding for an increased rating of 30 percent based upon the Veteran's decreased range of motion and additional functional loss due to pain, weakness, fatigability, incoordination of his left shoulder.

III.  Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date for his service-connected left shoulder impingement syndrome, as he injured his shoulder while on active duty service and has had continuous problems with his shoulder since that time.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. 
 § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii).  

Notably, an application that has been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

However, if at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156 (c)(1) (2015).  An award made based all or in part on such service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156 (c)(3) (2015); See Mayhue v. Shinseki, 24 Vet. App. 273, 278 (2011); Shipley v. Shinseki, 24 Vet. App. 458, 463-64 (2011).

By way of history, the record reflects that VA initially received the Veteran's claim for service connection for a left shoulder disability, claimed as "chronic arthritis," on March 19, 1986.  The claim was denied in an August 1987 rating decision, which the Veteran did not dispute.  The Veteran filed a claim to reopen his service connection claim for a left shoulder disability based upon new and material evidence thereafter, which was denied in a June 1994 rating decision and again denied in a May 1998 Board decision.  Since the Veteran did not appeal the August 1987 rating decision or the May 1998 Board decision, those decisions became final.  38 U.S.C.A. §§ 7103(a) and 7104(a); 38 C.F.R. § 20.1100.  The Veteran again filed a claim to reopen his claim for service connection based upon new and material evidence in March 2009, which was ultimately granted in a June 2009 rating decision.  In the June 2009 rating decision, the RO indicated that the Veteran's post-service treatment records showed that he had a diagnosed left shoulder disability, and a May 2009 VA examination stated that his left shoulder disability was permanently aggravated beyond its natural progression during military service.  The RO assigned an effective date of March 5, 2009, the date of the Veteran's new claim to reopen his claim for service connection.

The preponderance of the evidence is against the claim for an effective date earlier than March 5, 2009 for the grant of service connection for a left shoulder disability.  The record does not indicate that the Veteran attempted to appeal the August 1987 or May 1998 decisions denying service connection, nor does it indicate that he filed any other claims related to his left shoulder disability before March 2009.  The RO reopened the Veteran's claim for service connection for a left shoulder disability based on new and material evidence, and granted service connection based upon a positive nexus opinion that did not exist prior to May 2009.  Accordingly, the appropriate effective date is the date that the Veteran filed to reopen his claim based upon new and material evidence, and therefore the claim for an earlier effective date is denied.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 30 percent for left shoulder impingement syndrome is granted.

Entitlement to an earlier effective date for service-connected left shoulder impingement syndrome is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


